Dismissed and Memorandum Opinion filed October 1, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00664-CV
____________
 
CECIL GAMMILL, JR.,
Appellant
 
V.
 
DAVID A. FETTNER,
TRUSTEE OF THE GAMMILL FAMILY TRUST, 
JACK F. ABERCIA,
CONSTABLE OF HARRIS COUNTY, PRECINCT ONE, SERGEANT ALBERT LUI, DEPUTY, LOREN
JACKSON, HARRIS COUNTY DISTRICT CLERK Appellees
 

On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-42282

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed July 16, 2009.  On Septemer 9, 2009, the parties
filed an agreed motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.